Name: Council Decision 2007/244/CFSP of 23 April 2007 implementing Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan
 Type: Decision
 Subject Matter: EU finance;  defence;  cooperation policy;  Africa;  European construction;  international security;  extra-European organisations
 Date Published: 2007-04-24; 2008-01-08

 24.4.2007 EN Official Journal of the European Union L 106/63 COUNCIL DECISION 2007/244/CFSP of 23 April 2007 implementing Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Joint Action 2005/557/CFSP of 18 July 2005 on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan (1), and in particular the second subparagraph of Article 8(1) thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) On 17 October 2006, the Council adopted Decision 2006/725/CFSP (2) concerning the implementation of Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan, which extended the financing for its civilian component until 30 April 2007. (2) Pending transition of the African Union (AU) mission to a UN/AU hybrid operation, the Council has, in accordance with Article 2 of Decision 2006/486/CFSP (3), decided to continue the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan. (3) Therefore, as concerns the civilian component, the Council should decide on the financing of the continuation of this supporting action. (4) The supporting action will be conducted in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy as set out in Article 11 of the Treaty, HAS DECIDED AS FOLLOWS: Article 1 1. The financial reference amount intended to cover the expenditure related to the implementation of Section II of Joint Action 2005/557/CFSP from 1 May 2007 until 31 October 2007 shall be EUR 2 125 000. This amount shall cover the period of the current mandate of the AU Mission in the Darfur region of Sudan (AMIS) and a subsequent transitional period leading to a possible transition to a UN/AU hybrid operation. 2. The expenditure financed by the amount stipulated in paragraph 1 shall be managed in accordance with the European Community procedures and rules applicable to the general budget of the European Union, with the exception that any pre-financing shall not remain the property of the Community. Nationals of third states shall be allowed to tender for contracts. 3. The expenditure shall be eligible from 1 May 2007. Article 2 The Council shall, no later than 30 June 2007, evaluate whether the EU supporting action should be continued. Article 3 This Decision shall take effect on the date of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 23 April 2007. For the Council The President F.-W. STEINMEIER (1) OJ L 188, 20.7.2005, p. 46. (2) OJ L 296, 26.10.2006, p. 24. (3) Council Decision 2006/486/CFSP of 11 July 2006 concerning the implementation of Joint Action 2005/557/CFSP on the European Union civilian-military supporting action to the African Union mission in the Darfur region of Sudan (OJ L 192, 13.7.2006, p. 30).